PER CURIAM.
This appeal is brought under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having, reviewed the record on appeal, we find no preserved error in either Appellant’s judgment or sentence warranting reversal. Accordingly, we affirm. However, we note that An-ders counsel pointed out a potentially meritorious but unpreserved cost sentencing error in the initial Anders brief, but failed to take steps to either correct or preserve the error by filing a motion under Florida Rule of Criminal Procedure 3.800(b)(2) before this case was perfected and sent to the panel for review. - Accordingly, while we affirm Appellant’s judgment and sentence, we do so without prejudice to Appellant’s right to seek timely collateral relief. See Ramos v. State, 156 So.3d 591, 592 (Fla. 1st DCA 2015) (affirming unpre-served sentencing error without prejudice to defendant’s right to file appropriate post-conviction motion). See also Collando-Pena v. State, 141 So.3d 229, 230-32 (Fla. 1st DCA 2014).
It is so ordered.
LEWIS, OSTERHAUS, and KELSEY, JJ., concur.